DETAILED ACTION
This action is in response to the original filing on 03/26/2021.  Claims 1-16 are pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-11, and 13-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Feng (US 20190317490 A1, published 10/17/2019).

	Regarding claim 1, Feng teaches the claim comprising:
	A control method comprising (Feng Figs. 1-5; abs. a control method, a device, and a remote control for a VR apparatus):
in response to a mode switching operation, generating a mode switching instruction according to the mode switching operation; and switching a control mode of a control device according to the mode switching instruction between: (Feng Figs. 1-5; [0030], the remote control 10 may be configured with a switching button 12; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the button 12, the switching instruction being used to select whether to control the virtual control of the display module in the VR apparatus or to control the aerial vehicle) 
a first control mode, under which the control device is configured to generate a first instruction to control a mobile platform (Feng Figs. 1-5; [0057], after a first operation on the function button on the remote control by a user is received, a current working mode of the remote control is determined; [0060], the current working mode of the remote control is preset or is switched according to a switching instruction; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the button 12, the switching instruction being used to select whether to control the virtual control of the display module in the VR apparatus or to control the aerial vehicle; [0065], in step 35, if it is determined that the current working mode of the remote control is the aerial vehicle control mode, the aerial vehicle connected to the remote control is controlled according to the first operation; [0066], the aerial vehicle may be controlled by controlling a flight direction and/or a flight speed of the aerial vehicle; the wheel button is controlled for forward rotation to control the aerial vehicle for acceleration, and the wheel button is controlled for reverse rotation to control the aerial vehicle for deceleration); 
and a second control mode, under which the control device is configured to generate a second instruction to control a prompt device (Feng Figs. 1-5; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the button 12, the switching instruction being used to select whether to control the virtual control of the display module in the VR apparatus or to control the aerial vehicle; [0061-0062], in step 33, 

Regarding claim 2, Feng teaches all the limitations of claim 1, further comprising:
wherein: the prompt device is configured to display a user interface; and the second instruction is configured to control the user interface displayed at the prompt device (Feng Figs. 1-5; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0032], the aerial vehicle may acquire the video or image shot by the camera module and transmit the acquired video or image to the VR apparatus 20 via the remote control 10, and the video or image is displayed by the display device in the VR apparatus; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0040], the first virtual control may 

Regarding claim 8, Feng teaches all the limitations of claim 2, further comprising:
further comprising: under the second control mode, in response to a scroll operation on a dial wheel of the control device, generating a movement control instruction to control a selection identifier displayed at the prompt device according to the scroll operation (Feng Figs. 1-5; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], when the remote control is configured with a wheel button, a mapping association between the function button included in the wheel button and the virtual control may be established; [0040], if the wheel button includes a clockwise rotation button, an anti-clockwise rotation button, and a control button, each of the foregoing function buttons may be in a mapping association with a virtual control respectively; the clockwise rotation button may be in a mapping association with a first virtual control, and the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the anti-clockwise rotation button may be in a mapping association with a second virtual control, and the second virtual control may implement a function of controlling a cursor or an 

Regarding claim 9, Feng teaches all the limitations of claim 8, further comprising:
further comprising, after generating the movement control instruction: in response to a confirmation operation on a confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is an interface element that the selection identifier corresponds to after moving to a target location according to the movement control instruction (Feng Figs. 1-5; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the control button may be in a mapping association with a third virtual control, and the third virtual control may implement an acknowledgement function; [0043], the fourth virtual control may implement a function of controlling a cursor or an image on the display interface to move rightward or controlling the display interface to display a sub-menu of a current display menu;  an image on the display interface to move leftward or controlling the display interface to display a root menu of a current display menu; [0050], functions implemented by the foregoing virtual 

Regarding claim 10, Feng teaches all the limitations of claim 2, further comprising:
further comprising: under the second control mode, in response to a scroll operation on a dial wheel of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the scroll operation (Feng Figs. 1-5; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], when the remote control is configured with a wheel button, a mapping association between the function button included in the wheel button and the virtual control may be established; [0040], if the wheel button includes a clockwise rotation button, an anti-clockwise rotation button, and a control button, each of the foregoing function buttons may be in a mapping association with a virtual control respectively; the clockwise rotation button may be in a mapping association with a first virtual control, and the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched 

Regarding claim 11, Feng teaches all the limitations of claim 8, further comprising:
further comprising, after generating the selection instruction: in response to a confirmation operation on a confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is the interface element selected by the selection instruction on the user interface (Feng Figs. 1-5; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, 

Regarding claim 13, Feng teaches all the limitations of claim 1, further comprising:
wherein the mode switching operation includes one or more of a press operation, a scroll operation, and a rotate operation on a mode switching button (Feng Figs. 1-5; [0030], the remote control 10 may be configured with a switching button 12; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the button 12, the switching instruction being used to select whether to control the virtual control of the display module in the VR apparatus or to control the aerial vehicle)

Regarding claim 14, Feng teaches all the limitations of claim 1, further comprising:
wherein the control device includes a touchscreen device (Feng Figs. 1-5; abs. a remote control for a VR apparatus; [0056], the remote control may establish connections to the VR apparatus and the aerial vehicle simultaneously; [0077], FIG. 5 is a schematic structural diagram of hardware of a remote control 50 performing a control method for a VR apparatus; [0080], the input/output device 53 may be an integrated input/output device such as a touch display)

Regarding claim 15, Feng teaches all the limitations of claim 1, further comprising:
wherein the prompt device includes: a display device including a display screen; or an indicator device including an indicator (Feng Figs. 1-5; [0031], the VR apparatus 20 may include a display device; the VR apparatus 20 may also be detachably connected to an independent display device; [0032], the aerial vehicle may acquire the video or image shot by the camera module and transmit the acquired video or image to the VR apparatus 20 via the remote control 10, and the video or image is displayed by the display device in the VR apparatus)

Regarding claim 16, Feng teaches all the limitations of claim 1, further comprising:
wherein: the prompt device includes a user interface configured to display data to be displayed related to the mobile platform; and the data to be displayed includes at least one of motion data of the mobile platform or data collected by the mobile platform (Feng Figs. 1-5; [0031], the VR apparatus 20 may include a display device; the VR apparatus 20 may also be detachably connected to an independent display device; [0032], the aerial vehicle may acquire the video or image shot by the camera module and transmit the acquired video or image to the VR apparatus 20 via the remote control 10, and the video or image is displayed by the display device in the VR apparatus; [0036], the virtual control being located on a display interface of the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Feng.

Regarding claim 3, Feng teaches all the limitations of claim 2, further comprising:
further comprising: under the first control mode, in response to a user operation on a target directional input of the control device, generating a control instruction to control a movement direction of the mobile platform according to the user operation; or under the second control mode, in response to the user operation on the target directional input, generating a movement control instruction to control a selection identifier displayed at the prompt device according to the user operation (Feng Figs. 1-5; [0066], the function button of the remote control may be used to control both the aerial vehicle and a display module in the VR apparatus after switching the working mode (see also discussion of Fig. 3 and [0052-0065] above); [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display 
Feng does not specifically recite under the first control mode, in response to a user operation on a target directional pad of the control device, generating a control instruction to control a movement direction of the mobile platform according to the user operation; or under the second control mode, in response to the user operation on the target directional pad, generating a movement control instruction to control a selection identifier displayed at the prompt device according to the user operation.  However, Feng does disclose the function button can be a directional touchpad (see [0046]) that receives horizontal and vertical sliding inputs that are mapped to functions of the virtual controls.  Feng further discloses the mapping association between the function button and the virtual control may be determined by the user and is not limited (see [0038]).  Feng further discloses the remote can include a plurality of function buttons (see [0039], [0042]).  Feng further discloses a remote control that operates in a first and second control mode (see Fig. 3 and [0052-0067]).  Feng further discloses that under the first control mode, the first virtual control may implement a function of controlling a cursor or under the first control mode, in response to a user operation on a target directional pad of the control device, generating a control instruction to control a movement direction of the mobile platform according to the user operation; or under the second control mode, in response to the user operation on the target directional pad, generating a movement control instruction to control a selection identifier displayed at the prompt device according to the user operation as suggested in Feng (see Figs. 1-5; [0037-0043], [0046], [0052-0067]).  Doing so would be desirable because a user may use a remote control to remotely control a flight of the aerial vehicle and adjust a camera device located on an aerial vehicle platform. The user may also control a display mode of an image displayed on the VR apparatus by controlling the VR apparatus, and the like.  However, in actual operation, due to a large number of apparatuses that need to be operated by the user, complexity of user operation is increased, resulting in poor user experience (see Feng [0003]).  The foregoing method simplifies user operations and improves user experience (see Feng abs., [0005], [0020], [0051], [0069]).  Additionally, Feng’s disclosure of a plurality of function buttons (see [0039], [0042]), including a directional touchpad (see [0046]), that can be customized by the user to map to any desired function (see [0038]) would allow the user to easily perform desired functions via their preferred function button, such as the disclosed directional touchpad controlling a movement direction of the mobile platform (see [0066]) or a movement control instruction to control a selection identifier (see [0040]).

Regarding claim 4, Feng teaches all the limitations of claim 3, further comprising:
further comprising, after generating the movement control instruction: in response to a confirmation operation on a confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is an interface element that the selection identifier corresponds to after moving to a target location according to the movement control instruction (Feng Figs. 1-5; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the control button may be in a mapping association with a third virtual control, and the third virtual control may implement an acknowledgement function; [0043], the fourth virtual control may implement a function of controlling a cursor or an image on the display interface to move rightward or controlling the display interface to display a sub-menu of a current display menu; an image on the display interface to move leftward or controlling the display interface to display a root menu of a current display menu; [0046], a mapping association between a pressing operation on the touchpad and a determining function of the virtual control may be established; [0050], functions implemented 

Regarding claim 5, Feng teaches all the limitations of claim 2, further comprising:
further comprising: under the second control mode, in response to a user operation on a target directional input of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the user operation (Feng Figs. 1-5; [0030], the remote control 10 may be equipped with at least one function button; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; [0046], 
Feng does not specifically recite further comprising: under the second control mode, in response to a user operation on a target directional pad of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the user operation.  However, Feng does disclose the function button can be a directional touchpad (see [0046]) that receives sliding inputs and pressing inputs that are mapped to virtual controls.  Feng further discloses the mapping association between the function button and the virtual control may be determined by the user (see [0038]).  Feng further discloses the remote can include a plurality of function buttons (see [0039], [0042]).  Feng further discloses a remote control that operates in a first and second control mode (see Fig. 3 and [0052-0067]).  Feng further comprising: under the second control mode, in response to a user operation on a target directional pad of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the user operation as suggested in Feng (see Figs. 1-5; [0037-0043], [0046], [0052-0067]).  Doing so would be desirable because a user may use a remote control to remotely control a flight of the aerial vehicle and adjust a camera device located on an aerial vehicle platform. The user may also control a display mode of an image displayed on the VR apparatus by controlling the VR apparatus, and the like.  However, in actual operation, due to a large number of apparatuses that need to be operated by the user, complexity of user operation is increased, resulting in poor user experience (see Feng [0003]).  The foregoing method simplifies user operations and improves user experience (see Feng abs., [0005], [0020], [0051], [0069]).  Additionally, Feng’s disclosure of a plurality of function buttons (see [0039], [0042]), including a directional touchpad (see [0046]), that can be customized by the user to map to any desired function (see [0038]) would allow the user to easily perform desired functions via their preferred function button, such as generating a selection instruction to select an interface element displayed at the prompt device according to the user operation (see [0040-0046]).

Regarding claim 6, Feng teaches all the limitations of claim 5, further comprising:
further comprising, after generating the selection instruction: in response to a confirmation operation on a confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is the interface element selected according to the selection instruction (Feng Figs. 1-5; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0066], the function button of the remote control may be used to control both the aerial vehicle and a display module in the VR apparatus after switching the working mode (see also discussion of Fig. 3 and [0052-0065] above); [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the control button may be in a mapping association with a third virtual control, and the third virtual control may implement an acknowledgement function; [0043], the fourth virtual control may implement a function of controlling a cursor or an image on the display interface to move rightward or controlling the display interface to display a sub-menu of a current display menu; an image on the display interface to move leftward or controlling the display interface to display a root menu of a current display menu; [0046], a mapping association between a pressing operation on the touchpad and a determining function of the virtual control may be established; [0050], functions implemented by the foregoing virtual 

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Gariepy et al. (US 20100084513 A1, published 04/08/2010), hereinafter Gariepy.

Regarding claim 7, Feng teaches all the limitations of claim 5, further comprising:
receiving a scroll operation on a dial wheel of the control device; and generating an adjustment instruction for parameter adjustment of the parameter adjustment element according to the scroll operation (Feng Figs. 1-5; [0030], the remote control 10 may be equipped with at least one function button; the remote control 10 may be configured with at least one wheel button 11, each wheel button including at least three function buttons; the at least three function buttons may include a clockwise rotation button, an anti-clockwise rotation button, and a button, etc; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0050], functions implemented by the foregoing virtual controls are only illustrative, and the virtual 
However, Feng fails to expressly disclose further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element.  In the same field of endeavor, Gariepy teaches:
further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element (Gariepy Figs. 1-20; [0092], input at a pan icon 1150 may switches the map 60 into "pan" mode; the altitude slider 1012 displays and allows user control of the UAV 20's altitude; [0094], the user may provide input through the icons mode icons 1220 to work within one of five system operation modes: "operation", "mission edit", "mission review", "UAV configuration", and "UAV log"; the user may provide input through the control icons 1230 to control the UAV 20 in one of four UAV control modes: "fully autonomous", "manually controlled", "emergency landing", and "base-return" (see Fig. 20 and [0101]); [0098], FIG. 17 is a screenshot from the first GUI in a "map-panning mode", which allows the user to pan the map 60; the zoom level of the map 60 may be adjusted through slide bar 1295; [0099], FIG. 18 is a screenshot from the first GUI in a "mission edit" mode; in the "mission edit" mode, flight parameters may be adjusted; [0100], FIG. 19 is a screenshot from the second GUI in a "mission edit" mode; [0101], manual UAV yaw control icon 1420; manual UAV height control icon 1430)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element as suggested in Gariepy into Feng.  Doing so would be desirable because the present application relates to a simple and intuitive control method and system for a single or multiple UAV system (see Gariepy [0002]).  It is, therefore, desirable to provide a 

Regarding claim 12, Feng teaches all the limitations of claim 1, further comprising:
receiving another scroll operation on the dial wheel; generating an adjustment instruction for a parameter adjustment of the parameter adjustment element according to the another scroll operation (Feng Figs. 1-5; [0030], the remote control 10 may be equipped with at least one function button; the remote control 10 may be configured with at least one wheel button 11, each wheel button including at least three function buttons; the at least three function buttons may include a clockwise rotation button, an anti-clockwise rotation button, and a button, etc; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0050], functions 
However, Feng fails to expressly disclose further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element.  In the same field of endeavor, Gariepy teaches:
further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element (Gariepy Figs. 1-20; [0092], input at a pan icon 1150 may switches the map 60 into "pan" mode; the altitude slider 1012 displays and allows user control of the UAV 20's altitude; [0094], the user may provide input through the icons mode icons 1220 to work within one of five system operation modes: "operation", "mission edit", "mission review", "UAV configuration", and "UAV log"; the user may provide input through the control icons 1230 to control the UAV 20 in one of four UAV control modes: "fully autonomous", "manually controlled", "emergency landing", and "base-return" (see Fig. 20 and [0101]); [0098], FIG. 17 is a screenshot from the first GUI in a "map-panning mode", which allows the user to pan the map 60; the zoom level of the map 60 may be adjusted through slide bar 1295; [0099], FIG. 18 is a screenshot from the first GUI in a "mission edit" mode; in the "mission edit" mode, flight parameters may be adjusted; [0100], FIG. 19 is a screenshot from the second GUI in a "mission edit" mode; [0101], manual UAV yaw control icon 1420; manual UAV height control icon 1430)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element as suggested in Gariepy into Feng.  Doing so would be desirable because the present application relates to a simple and intuitive control method and system for .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robbins (US 20080266254 A1) see Figs. 1-24 and [0076-0081].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on (571) 272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143